953 N.E.2d 928 (2011)
352 Ill. Dec. 247
Gayle Rinaldi SPICER, etc., respondent,
v.
Charles Edward SPICER, petitioner.
No. 112613.
Supreme Court of Illinois.
September 28, 2011.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in Spicer v. Spicer, No. 1-10-3261 (03/24/11), denying leave to appeal, and to review on the merits, which should include consideration of any and all of the contempt findings of September 28, 2010, appealable under Supreme Court Rule 304(b)(5).